        CASE 0:20-cv-01929-SRN-HB Doc. 29 Filed 11/05/20 Page 1 of 1




                          UNITED STATES DISTRICT COURT
                             DISTRICT OF MINNESOTA


BROCK FREDIN,
                                                Case No. 0:20-CV-01929-SRN-HB
                     Plaintiff,

       --against--

JAMIE KREIL,


                     Defendant.



      I, BROCK FREDIN, proceeding pro se, hereby certify that:

      I met and conferred with opposing parties by:

      1. On October 30, 2020 I emailed Anne M. Lockner


      Discussing the following motions:

      PLAINTIFF’S MEMORANDUM OF LAW IN OPPOSITION TO EMERGENCY
      SANCTIONS AND TRO AND SUPPORT OF SUA SPONTE CROSS SANCTIONS
      ASSERTED AGAINST DEFENDANT AND ROBINS KAPLAN
      As a result of the meet-and-confer, the parties:
      (Check the box that applies.)

      R Do not agree on the resolution of any part of the motion.

Dated: November 5, 2020


                                                  s/ Brock Fredin
                                                  Brock Fredin
                                                  Saint Croix Co., WI
                                                  (612) 424-5512 (tel.)
                                                  brockfredinlegal@icloud.com
                                                  Plaintiff, Pro Se
